Citation Nr: 1700949	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  16-24 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran is represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability.  A review of the record reveals no complaints of, treatment for, or diagnosis of a back disability, and the Veteran has not submitted or requested that VA obtain any medical records in support of his claim.  

In September 2016, the Veteran underwent a VA psychiatric examination, and the examiner noted that she reviewed the Veteran's "extensive [Veterans Health Administration] records dating back to the 1990s."  However, no VA treatment records have been associated with the Veteran's claims file.  Indeed, the December 2013 rating decision and May 2016 statement of the case do not list VA treatment records among the evidence considered.  As such records may be relevant to the Veteran's service connection claim for a back disability, the Board finds that a remand is necessary to obtain all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a back disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain and associate with the claims file all outstanding VA treatment records.  If any records are     not available, the Veteran should be notified of such.

2. After undertaking the development above and any additional development deemed necessary, the claim for entitlement to service connection for a back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




